[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                January 26, 2007
                               No. 05-16822                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 05-20507-CR-UUB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

HANANE RIZKI,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (January 26, 2007)

Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Hanane Rizki appeals her 70-month concurrent sentences imposed after

pleading guilty to conspiracy to distribute methylenedioxymethamphetamine
(“MDMA”) and 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§§ 841(b)(1), 846. She argues that the sentences are unreasonable.

          On appeal, Rizki argues that her low-end concurrent 70-month sentences are

unreasonable because she clearly outlined, pursuant to 18 U.S.C. § 3553(a)(1), six

reasons based on her personal circumstances to warrant a downward variance but

the district court erroneously required her to meet a higher, pre-Booker 1 standard

by proving that she was entitled to a downward departure.

          We review post-Booker sentences for reasonableness. Booker, 543 U.S. at

261, 125 S.Ct. at 765; United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005).

          Booker mandates that courts review sentences for reasonableness in light of

the factors set forth in § 3553(a). 543 U.S. at 261, 125 S. Ct. at 765-66. A party

challenging a sentence must bear the burden of establishing that a sentence is

unreasonable in light of the § 3553(a) factors and the record established below.

Talley, 431 F.3d at 788. Some factors listed in § 3553(a) are the: (1) “nature and

circumstances of the offense and the history and characteristics of the defendant”;

and (2) need for the sentence imposed to reflect the seriousness of the offense. See

18 U.S.C. § 3553(a)(1)-(2). While a sentence within the Guidelines range is not

per se reasonable, it is expected to be reasonable. See Talley, 431 F.3d at 788. A


          1
              United States v. Booker, 543 U.S. 220, 261, 125 S. Ct. 738, 765, 160 L. Ed. 2d 621
(2005).

                                                    2
district court need not mention each of the § 3553(a) factors. United States v.

Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005). Additionally, in reviewing such

sentences, we review the final sentence for reasonableness, as opposed to each

individual decision made during the sentencing process. United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

      Upon review of the record and consideration of both parties’ briefs, we

discern no reversible error. The record here indicates that Rizki’s 70-month

concurrent sentences are not unreasonable. As the government argues, although

the district court used the word “departure” at the same time that it stated sentences

below the Guidelines range were not warranted, the record indicates that the court

appreciated, but chose not to exercise its authority to impose below-range

sentences. The court: (1) clearly discussed its consideration of the § 3553(a)

factors, including the fact that, in its opinion, Rizki had not proved that any of

these factors warranted a downward variance; and (2) specifically addressed

Rizki’s mitigating arguments, pointing out its opinion that Rizki had overstated the

severity of her substance-abuse problems, and declined a downward variance.

See Talley, 431 F.3d at 788 (the § 3553(a) factors serve as a basis for determining

reasonableness); see also Scott, 426 F.3d at 1329-30 (a court need not mention

each § 3553(a) factor). Additionally, Rizki’s 70-month sentences are at the low



                                           3
end of the Guidelines range and 50 months below the statutory minimum. Because

the district court correctly calculated the Guidelines range and considered the

§ 3553(a) factors and the context of Rizki’s personal circumstances in arriving at

her sentences, she has failed to meet her burden of proving unreasonableness. See

Talley, 431 F.3d at 788. Accordingly, we affirm.

      AFFIRMED.




                                          4